     Case 18-16597-ref         Doc 9     Filed 10/15/18 Entered 10/15/18 08:07:05                 Desc Notice
                                            of Hearing Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

In Re: Frank Ortiz
         Debtor(s)                                    Case No: 18−16597−ref
                                                      Chapter: 13


                               NOTICE OF HEARING

                           To the debtor, the debtor's counsel, and any party in interest:

                     NOTICE is hereby given that a hearing will be held before the Honorable
                       Richard E. Fehling , United States Bankruptcy Judge to consider:

                        Pro Se Statement Filed by Frank Ortiz .

                                on: 11/20/18

                                at: 11:00 AM
                                in: Courtroom 1, Third Floor, The Madison, 400
                                Washington Street, Reading, PA 19601

                                                                                  For The Court
Date: 10/15/18                                                                    Timothy B. McGrath
                                                                                  Clerk of Court




                                                                                                                9−8
                                                                                                            Form 167
